DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 February 2021 have been considered but are moot as the amendment required the examiner to find a new reference, as shown below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 20-22, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gott et al. (“Gott”; US 2004/0160058). 
Regarding claim 1: Gott discloses an electrical power generating apparatus (Fig. 4), comprising: 

the platform having a top portion (Fig. 3) including one or more apertures (allowing 16 to protrude), where one or more protrusions (16) are configured to upwardly project through the one or more apertures in an initial state (18, paragraph 0023), move downward upon contact in a secondary state (20), and return to the initial state via a reset member (22); 
the one or more protrusions linked to a push force to rotation force conversion system (42, 44, Fig. 3), the push force to rotation force conversion system translating a downward push force applied to at least one of the one or more protrusions to a rotational force applied to at least one of the one or more generators (via 26, Fig. 4).
Regarding claim 3: Gott discloses the reset member is at least any one of an elastic member, a spring, repelling magnets, a compression device (in this case, a spring).
	Regarding claim 4: Gott discloses the one or more generators are electrically connected to each other using one or more insulated electrical conductors (this claim only requires one generator, but there are electrical conductors showing leaving 32 in Fig. 4, inherently connecting to a grid, thus connecting the generators to one another via the grid).
	Regarding claim 5: Gott discloses an electric current created by the one or more generators is at least partially transferred to an electric power grid or power storage unit(s) via one or more conductors (shown by arrows indicated conductors 
	Regarding claim 6: Gott discloses the one or more protrusions fit closely within walls of the one or more apertures (as shown in Fig. 3) so that moisture and/or other environmental elements are prevented from seeping into the platform through the one or more apertures (inherent). 
	Regarding claim 7: Gott discloses the push force to rotation force conversion system is configured to convert weight of one or more objects on top of the platform to move or rotate contents of at least one of the one or more generators inside the platform, and that the movement or rotation of the contents of the one or more generators begins with downward movement of at least one of the one or more 4protrusions through at least one of the one or more apertures (paragraph 0023).
Regarding claim 20: Gott discloses the one or more generators are fastened to a portion or portions of the platform (inherent as they have a torque enacted against them).
	Regarding claim 21: Gott discloses the one or more protrusions are entirely positioned within the one or more apertures in the secondary state (as shown by 20 in Fig. 4, also paragraph 0023 – “flush with roadway surface”). 
Regarding claim 22: Gott discloses an electrical power generating apparatus (Fig. 4), comprising: 
a platform positioned on a surface (top of Fig. 4, housing 16, shown in more detail of Fig. 3), the platform including a cavity (56, paragraph 0030) configured to receive one or more generators (32); 

the one or more protrusions linked to a push force to rotation force conversion system (42, 44, Fig. 3), the push force to rotation force conversion system translating a downward push force applied to at least one of the one or more protrusions to a rotational force applied to at least one of the one or more generators (via 26, Fig. 4);
wherein each of the one or more generators is mounted to and positioned around a rotating shaft (26), the rotating shaft causing rotation of one or more electrical generating elements of the one or more generators (paragraph 0023).
Regarding claim 25: Gott discloses the one or more generators comprise a plurality of generators and each of the plurality of generators is mounted to a single rotating shaft (26).
Regarding claim 29: Gott discloses the reset member is at least any one of an elastic member, a spring, repelling magnets, a compression device (in this case, a spring).
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gott, in view of Sieger (US 2012/0321383).
Regarding claim 8: Gott discloses a top portion of the platform, but does not explicitly disclose one or more heating items affixed in any one of a configuration including an underside of the top portion of the platform, embedded into the top portion of the platform, a combination of both the underside top portion of the platform and embedded into the top portion of the platform, wherein said heating items are configured to produce heat up upon flow of electric current to melt snow and ice on the platform.
However, Sieger discloses one or more heating items affixed in any one of a configuration including an underside of the top portion of the platform, embedded into the top portion of the platform, a combination of both the underside top portion of the platform and embedded into the top portion of the platform, wherein said heating items are configured to produce heat up upon flow of electric current to melt snow and ice on the platform (paragraph 0066).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Gott to include the heating items of Sieger in order to ensure the platform doesn’t freeze. 
Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gott, in view of Kinkaid (US 2007/0013244).
Regarding claim 16: Gott discloses when the electric current generated within one platform exits the platform via an adequate conductor or conductors.

However, Kinkaid discloses at least one diode (718, Fig. 7) that allows current to flow toward a power grid and/or power storage unit(s) while resisting and preventing the current from flowing back toward the one or more generators (paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the conductors of Gott to include the diode of Kinkaid in order to prevent backflow (paragraph 0031).
Regarding claim 30: Gott discloses when the electric current generated within one platform exits the platform via an adequate conductor or conductors.
Gott does not explicitly disclose at least one diode that allows current to flow toward a power grid and/or power storage unit(s) while resisting and preventing the current from flowing back toward the one or more generators.
However, Kinkaid discloses at least one diode (718, Fig. 7) that allows current to flow toward a power grid and/or power storage unit(s) while resisting and preventing the current from flowing back toward the one or more generators (paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the conductors of Gott to include the diode of Kinkaid in order to prevent backflow (paragraph 0031).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Sia (US 2017/0292499).
Regarding claim 17: Gott discloses an exterior of the platform is colored and/or coated with a color or colors (inherent as it must be a color). 
Gott does not explicitly disclose colors to reflect wavelengths of sunlight in order to reflect heat away from the platform and/or its contents.
However, Sia discloses colors to reflect wavelengths of sunlight in order to reflect heat away from the platform and/or its contents (paragraph 0068).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the colors of Gott to include the colors of Sia in order to reflect heat (paragraph 0068).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Tort-Ortiz et al. (“Tort-Ortiz”; US 2013/0334826).
Regarding claim 23: Gott discloses one or more generators but does not explicitly disclose the one or more generators are directly mounted to the rotating shaft.
However, Tort-Ortiz discloses the one or more generators (M1, Fig. 21) are directly mounted to the rotating shaft (308).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Gott to be directly mounted on the shaft, as disclosed by Tort-Ortiz, in order to eliminate the need for a gearbox. 
Regarding claim 24: Gott discloses the one or more generators comprise a plurality of generators, but does not explicitly disclose each of the plurality of generators is mounted to a separate rotating shaft, such that there are a plurality of rotating shafts and each rotating shaft has a generator mounted to it.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generators of Gott to be mounted on separate shafts, as disclosed by Tort-Ortiz in order to allow for independent action. 
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Shani et al. (“Shani”; US 2016/0230784).
Regarding claim 26: Gott discloses the one or more electrical generating elements (32) include a first circumferential rotor (34) and a second circumferential stator (30). 
Though standard in the art, Gott does not explicitly disclose a first array of a plurality of magnets and a second array of a plurality of insulated conductor coils.
However, Shani discloses a first array of a plurality of magnets (224, Fig. 19A) and a second array of a plurality of insulated conductor coils (226, Fig 19B). Note, while Shani does not disclose a circumferential array, Gott is relied upon for this limitation.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify each one of the rotor and stator to have magnets and coils, as disclosed by Shani, in order to generate electricity. 
Regarding claim 27: Gott discloses a first and second circumferential array but does not explicitly disclose the first array is positioned radially outside of the second array.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor and stator to be in various configurations, as disclosed by Shani, in order to allow for different applications. 
Regarding claim 28: Gott discloses a first and second circumferential array but does not explicitly disclose the second array is positioned radially outside of the first array.
However, Shani discloses that either one of the coils or magnets can be the rotor (paragraph 0117). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor and stator to be in various configurations, as disclosed by Shani, in order to allow for different applications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832